Peters, C. J.
These facts present the question, whether the-voluntary partial payment of a judgment, after the judgment has-become barred by the debtor’s discharge in insolvency, has the-effect to revive the balance of the judgment so that the debtor is. bound by it anew.
The statute (R. S., c. Ill, § 1, p. 6,) forbids that any new promise shall have such an effect, unless it be in writing, and! signed by the party to be charged thereby. Certainly, the payment of a part of a debt is not a written promise .to pay the-balance. It might be regarded as some evidence of á promise to pay the debt, but the element of certainty, as required to bé shown by written evidence, is utterly wanting.

Plaintiff nonsuit.

Walton, Danforth, Libbey, Emery and Haskell, JJ., concurred.